United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      _____________

        No. 96-3746
      _____________

Michael Patrick Gavin, in his own          *
behalf and on behalf of all others         *
similarly situated; Ed Clark, in his own   *
behalf and on behalf of all others         *
similarly situated,                        *
                                           *
             Plaintiffs-Appellees,         *
                                           *
      v.                                   *
                                           *
Terry Branstad; Charles Palmer; Walter     *   Appeals from the United States
Kautzky; Herb Maschner; John Emmett;       *   District Court for the Southern
Larry Moline; Charles Naugling; Steven     *   District of Iowa.
Korb; Mike Foehring; John Fullenkamp;      *
Eldon Degrange; Fred Cole; Ron             *
Meyers; Charles Free; Randy Martin,        *
                                           *
             Defendants-Appellants,        *
                                           *
United States of America,                  *
                                           *
             Intervenor Defendant.         *

      _____________

        No. 96-3748
      _____________

Michael Patrick Gavin, in his own          *
behalf and on behalf of all others         *
similarly situated; Ed Clark, in his own   *
behalf and on behalf of all others       *
similarly situated,                      *
                                         *
             Plaintiffs-Appellees,       *
                                         *
      v.                                 *
                                         *
Terry Branstad; Charles Palmer; Walter *
Kautzky; Herb Maschner; John Emmett; *
Larry Moline; Charles Naugling; Steven *
Korb; Mike Foehring; John Fullenkamp; *
Eldon Degrange; Fred Cole; Ron           *
Meyers; Charles Free; Randy Martin,      *
                                         *
             Defendants,                 *
                                         *
United States of America,                *
                                         *
             Intervenor Defendant-       *
             Appellant.                  *
                                   _____________

                                 Submitted: May 21, 1997
                                     Filed: August 5, 1997
                                  _____________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       _____________
BOWMAN, Circuit Judge.

      In this long-running prison lawsuit, the District Court declared the "immediate
termination" provisions of the Prison Litigation Reform Act, 18 U.S.C.A. § 3626(b)(2)-
(3) (West Supp. 1997), unconstitutional. After careful consideration, we conclude that




                                         -2-
these provisions do not exceed Congress's constitutional authority. Accordingly, we
reverse the District Court's order and remand for further proceedings.

                                           I.

        In 1978, inmates in disciplinary segregation at the Iowa State Prison in Fort
Madison, Iowa brought this class action to challenge the constitutionality of the
conditions of their confinement. They named as defendants a number of Iowa state
officials,1 to whom we will refer collectively as "the State." After several years of
discovery and negotiation, the parties reached a settlement agreement and presented it
to the District Court for approval. In June 1984, the court approved the agreement,
which contained detailed regulations governing a number of areas of prison life, and the
court ordered the parties to comply with the terms of the agreement. The court retained
jurisdiction to enforce the terms of the agreement. Four years later, the court approved
a supplement to the settlement agreement; the supplement concerned primarily library
facilities at the prison. The court ordered compliance with the terms of the supplement
and retained jurisdiction to enforce those terms. The parties agree that the settlement
agreement and its supplement together constitute a consent decree, and we will refer
to it as such.

       On April 26, 1996, the President signed into law the Prison Litigation Reform
Act (PLRA), Pub. L. No. 104-134, tit. VIII, 110 Stat. 1321-66 to -77 (1996). Section
802(a) of the PLRA, codified at 18 U.S.C.A. § 3626 (West Supp. 1997), governs
remedies in civil actions with respect to prison conditions. The particular provisions
at issue in this case read as follows:



      1
       Pursuant to Federal Rule of Appellate Procedure 43(c)(1) and Federal Rule of
Civil Procedure 25(d)(1), we have substituted current officeholders as defendants in
place of their predecessors in office.

                                          -3-
      (2) Immediate termination of prospective relief.--In any civil action
      with respect to prison conditions, a defendant or intervener shall be
      entitled to the immediate termination of any prospective relief if the relief
      was approved or granted in the absence of a finding by the court that the
      relief is narrowly drawn, extends no further than necessary to correct the
      violation of the Federal right [of a particular plaintiff or plaintiffs], and is
      the least intrusive means necessary to correct the violation of the Federal
      right.

      (3) Limitation.--Prospective relief shall not terminate if the court makes
      written findings based on the record that prospective relief remains
      necessary to correct a current or ongoing violation of the Federal right,
      extends no further than necessary to correct the violation of the Federal
      right, and that the prospective relief is narrowly drawn and the least
      intrusive means to correct the violation.

18 U.S.C.A. § 3626(b)(2)-(3).2 "Prospective relief" is defined broadly to include all
relief other than compensatory damages; it expressly includes consent decrees. See id.
§ 3626(g)(7), (9). Congress specifically provided that § 3626 applies to all prospective
relief, whether granted before or after the enactment of the PLRA. See PLRA
§ 802(b)(1), 110 Stat. at 1321-70 (codified as note to 18 U.S.C.A. § 3626).

       Three weeks after the PLRA was enacted, the State filed a motion to terminate
prospective relief in this case. The prisoners responded by challenging the
constitutionality of the PLRA, arguing that the immediate termination provisions violate
principles of separation of powers, equal protection, and due process. The United
States intervened, pursuant to 28 U.S.C. § 2403(a) (1994), to defend the
constitutionality of the statute. The District Court acknowledged that when it approved
the consent decree in 1984, it did not find that the relief was narrowly drawn or the


      2
      The PLRA sets similar standards for the granting of prospective relief. See 18
U.S.C.A. § 3626(a)(1)-(2) (West Supp. 1997). These provisions are not at issue in this
case.

                                            -4-
least intrusive means necessary to protect the prisoners' rights. Accordingly, if the
statute is not unconstitutional, the District Court would be required to terminate
prospective relief in this case unless the court were to find, pursuant to § 3626(b)(3),
that the relief remains necessary and is narrowly drawn.

       The District Court did not reach the question whether relief remains necessary
to correct ongoing violations of federal rights and is narrowly drawn. Instead, the court
denied the State's motion to terminate relief, holding that the immediate termination
provisions of the PLRA violate the principle of separation of powers by requiring
federal courts to reopen final judgments. See Gavin v. Ray, No. 4-78-CV-70062, 1996
WL 622556, at *4 (S.D. Iowa Sept. 18, 1996).3 The court certified its order for
interlocutory appeal pursuant to 28 U.S.C. § 1292(b) (1994), and we granted the State
and the United States permission to appeal.




      3
        The only other circuit that has decided this separation-of-powers issue has
upheld the immediate termination provisions. See Plyler v. Moore, 100 F.3d 365, 371-
72 (4th Cir. 1996), cert. denied, 65 U.S.L.W. 3825 (U.S. June 16, 1997) (No. 96-
8596). The district courts that have considered the issue stand sharply divided. For
opinions upholding the immediate termination provisions, see James v. Lash, 965
F. Supp. 1190, 1196-97 (N.D. Ind. 1997); Jensen v. County of Lake, 958 F. Supp. 397,
403-04 (N.D. Ind. 1997); Benjamin v. Jacobson, 935 F. Supp. 332, 349 (S.D.N.Y.
1996), appeal docketed, No. 96-7957 (2d Cir. argued Nov. 15, 1996). For cases
declaring these provisions unconstitutional, see Taylor v. Arizona, No. Civ. 72-21 PHX
RCB, slip op. at 26 (D. Ariz. Mar. 21, 1997, appeals docketed, Nos. 97-16069,
97-16071 (9th Cir. June 18, 1997); Inmates of the Suffolk County Jail v. Sheriff of
Suffolk County, 952 F. Supp. 869, 882 (D. Mass. 1997) (alternative holding); Hadix
v. Johnson, 947 F. Supp. 1100, 1112 (E.D. Mich. 1996). We are not aware of any
decision holding the immediate termination provisions of the PLRA unconstitutional on
any ground other than the separation of powers.

                                          -5-
                                           II.

       The prisoners ask us to strike down the immediate termination provisions of the
PLRA on constitutional grounds only.4 We turn first to the separation-of-powers
arguments. The prisoners make the same two related arguments under the rubric of the
separation of powers that have been considered by other courts in similar cases: (1)
the PLRA represents a congressional effort to reopen final judgments of Article III
courts, and (2) Congress has impermissibly attempted to prescribe a rule of decision
in pending cases.

                                           A.

     The first of these arguments is definitely the meatier, and it is framed by two
Supreme Court decisions from different centuries: Plaut v. Spendthrift Farm, Inc., 514
U.S. 211 (1995), and Pennsylvania v. Wheeling & Belmont Bridge Co., 59 U.S. (18
How.) 421 (1856) (Wheeling II).
       Plaut involved Congress's reaction to the Supreme Court's earlier decision in
Lampf, Pleva, Lipkind, Prupis & Petigrow v. Gilbertson, 501 U.S. 350 (1991), in which
the Court adopted a uniform national limitations period for civil actions under § 10(b)
of the Securities Exchange Act of 1934. After Lampf was decided, a number of § 10(b)
actions were dismissed as untimely, and Plaut's case was among them. Plaut did not


      4
         The prisoners also argued in the District Court that the PLRA is invalid because
it conflicts with Federal Rule of Civil Procedure 60(b), which contains the requirements
for obtaining relief from a judgment, in violation of the Rules Enabling Act, 28 U.S.C.
§ 2072(b) (1994) ("All laws in conflict with [rules of practice and procedure] shall be
of no further force or effect after such rules have taken effect."). The District Court
rejected this argument, and the prisoners have not raised it on appeal. The same
argument has been rejected by at least one other district court. See Benjamin v.
Jacobson, 935 F. Supp. 332, 344 (S.D.N.Y. 1996), appeal docketed, No. 96-7957 (2d
Cir. argued Nov. 15, 1996).

                                          -6-
appeal the dismissal. Some months later, Congress enacted a complicated statute that
rejected the Lampf holding for cases filed before Lampf was decided and effectively
required a court to reinstate a § 10(b) action on the motion of the plaintiff if the action
would have been considered timely under the applicable law as of the day before
Lampf was decided. The Supreme Court distilled from prior cases the principle that
Article III grants the federal courts "the power, not merely to rule on cases, but to
decide them, subject to review only by superior courts in the Article III hierarchy."
Plaut, 514 U.S. at 218-19. The Court concluded that "[b]y retroactively commanding
the federal courts to reopen final judgments, Congress has violated this fundamental
principle." Id. at 219. The Court was careful to distinguish the situation in which
Congress enacts a law with retroactive effect while a case is still on appeal, recognizing
that, in that instance, the appellate court must apply the new law.

      Within that hierarchy [of Article III courts], the decision of an inferior
      court is not (unless the time for appeal has expired) the final word of the
      [judicial] department as a whole. It is the obligation of the last court in
      the hierarchy that rules on the case to give effect to Congress's latest
      enactment, even when that has the effect of overturning the judgment of
      an inferior court, since each court, at every level, must "decide according
      to existing laws." Having achieved finality, however, a judicial decision
      becomes the last word of the judicial department with regard to a
      particular case or controversy, and Congress may not declare by
      retroactive legislation that the law applicable to that very case was
      something other than what the courts said it was.

Id. at 227 (citation omitted).
        Wheeling II was the second installment in an original action brought by
Pennsylvania in the Supreme Court to enjoin the defendant's bridge across the Ohio
River as an obstruction of navigation on the river. In the earlier decision, the Court had
issued a decree declaring that the bridge obstructed navigation and ordering that it be
elevated or removed. See 54 U.S. (13 How.) 518, 626 (1852). Following the Court's


                                           -7-
first decision, Congress passed a statute declaring the bridge to be a lawful structure,
establishing it as a post road, and requiring vessels using the river to avoid interfering
with the bridge. The parties subsequently returned to the Court when the bridge
company sought to rebuild after a storm destroyed the original bridge. Because of the
intervening congressional action, the Court dissolved its injunction. The Court
recognized that Congress has the power to regulate interstate commerce, including
"intercourse and navigation, and, of course, the power to determine what shall or shall
not be deemed in judgment of law an obstruction to navigation; and that power, as we
have seen, has been exercised consistent with the continuance of the bridge." Wheeling
II, 59 U.S. at 431. The Court then considered Pennsylvania's argument that Congress
was attempting to override the Court's earlier decision.

      Now, we agree, if the remedy in this case had been an action at law, and
      a judgment rendered in favor of the plaintiff for damages, the right to
      these would have passed beyond the reach of the power of congress. It
      would have depended, not upon the public right of the free navigation of
      the river, but upon the judgment of the court. The decree before us, so far
      as it respect [sic] the costs adjudged, stands upon the same principles, and
      is unaffected by the subsequent law. But that part of the decree, directing
      the abatement of the obstruction, is executory, a continuing decree, which
      requires not only the removal of the bridge, but enjoins the defendants
      against any reconstruction or continuance. Now, whether it is a future
      existing or continuing obstruction depends upon the question whether or
      not it interferes with the right of navigation. If, in the mean time, since the
      decree, this right has been modified by the competent authority, so that
      the bridge is no longer an unlawful obstruction, it is quite plain the decree
      of the court cannot be enforced.

Id. at 431-32. Wheeling II therefore stands for the proposition that when Congress
alters the substantive law on which an injunction is based, the injunction may be
enforced only insofar as it conforms to the changed law. This principle extends to
injunctive relief that is based on a consent decree. See System Fed'n No. 91 v. Wright,


                                           -8-
364 U.S. 642, 650-53 (1961) (holding that district court abused its discretion by failing
to revise injunction to permit labor practice that had been unlawful when consent
decree was entered but subsequently had been legalized).

       The Court in Plaut distinguished Wheeling II as a case in which Congress altered
the "prospective effect" of an injunction entered by an Article III court. Plaut, 514 U.S.
at 232. The case we now consider is not quite like either Plaut or Wheeling II, for
Congress has not attempted to tinker with the results in damage actions that have
become final, nor has Congress amended the law on which the prisoners' cause of
action is based. Indeed, the underlying action in this case is based on the Eighth
Amendment, which Congress has no power to alter. Cf. City of Boerne v. Flores, 65
U.S.L.W. 4612, 4618 (U.S. June 25, 1997) (No. 95-2074) (rejecting congressional
attempt to make "a substantive change in constitutional protections" of First
Amendment). Congress instead has limited the power of the courts to enforce relief
that is greater than that required by the Eighth Amendment. The question we must
resolve, then, is whether Congress may alter the remedial powers of the federal courts
so that the courts may not enforce equitable relief previously awarded in pending
cases.5




      5
         We note that the PLRA appears on its face to apply to Eighth Amendment cases
filed in state courts as well as cases in federal courts. See 18 U.S.C.A. § 3626(g)(2)
(West Supp. 1997) (defining "civil action with respect to prison conditions," one of the
statute's operative phrases, as "any civil proceeding arising under Federal law with
respect to the conditions of confinement"); id. § 3626(d) ("The limitations on remedies
in this section shall not apply to relief entered by a State court based solely upon claims
arising under State law.") (emphasis added). The present case, of course, is pending
in federal court, and we therefore have no occasion to express an opinion on the
applicability of the PLRA in the state courts. Our discussion is limited to the
application of the law in the courts of the United States.

                                           -9-
       It is well-established that Congress has the authority to control the remedial
powers of the Article III courts, including the authority to require a court in equity to
make certain findings before issuing injunctive relief. See Lauf v. E.G. Shinner & Co.,
303 U.S. 323, 330 (1938) ("There can be no question of the power of Congress thus
to define and limit the jurisdiction of the inferior courts of the United States.")
(upholding and applying Norris-LaGuardia Act, 29 U.S.C. §§ 101-115); 28 U.S.C.
§ 2283 (1994) (Anti-Injunction Act); 28 U.S.C. § 1341 (1994) (Tax Injunction Act).6
The only potential difficulty in the case at bar is that the injunctive relief was issued
before Congress restricted the court's power to issue such relief. We are not convinced
that the difference between this case and Wheeling II--that is, the difference between
altering the court's remedial powers and altering the substantive law defining the rights
of the parties--is of constitutional significance. See Jensen v. County of Lake, 958
F. Supp. 397, 403 (N.D. Ind. 1997) (concluding that this is not a "meaningful
distinction"). Although the circumstances do not arise often, in the only pre-PLRA case
truly in point, the Seventh Circuit held that a district court was required to apply the
Norris-LaGuardia Act to an injunction that was entered eight years before the Act was
enacted. See Western Union Tel. Co. v. International Bhd. of Elec. Workers, 133 F.2d
955, 958-59 (7th Cir. 1943); cf. Association for Retarded Citizens v. Sinner, 942 F.2d
1235, 1240 (8th Cir. 1991) (holding that district court was required to reconsider
injunctive relief after Supreme Court narrowed courts' injunctive jurisdiction).

      The Supreme Court has made it clear that "a consent decree is a final judgment
that may be reopened only to the extent that equity requires." Rufo v. Inmates of the
Suffolk County Jail, 502 U.S. 367, 391 (1992). The prisoners urge that Rufo places

      6
       Despite the prisoners' suggestion to the contrary, congressional restrictions such
as these may be applied in cases in which constitutional claims are raised. See, e.g.,
California v. Grace Brethren Church, 457 U.S. 393, 415-17 (1982) (declining to
exempt First Amendment claims from Tax Injunction Act); Commissioner v.
"Americans United" Inc., 416 U.S. 752, 759 (1974) (holding that constitutional nature
of claims is of "no consequence" under anti-injunction provision of Tax Code).

                                          -10-
consent decrees beyond the reach of subsequent congressional action, for Plaut holds
that final judgments are immune from retroactive legislative alteration. We think the
prisoners misread both Rufo and Plaut. In Rufo, the Supreme Court corrected the
district court's overly restrictive view of its power to revise a consent decree, adopting
instead a "flexible standard" requiring the party seeking modification to show "that a
significant change in facts or law warrants revision of the decree and that the proposed
modification is suitably tailored to the changed circumstance." Id. at 393. In other
words, although a consent decree may be reopened only when "equity requires," id. at
391, equity may require consent decrees to be reopened with more frequency than
many litigants had previously thought. This principle is important because Plaut does
not hold that final judgments are invariably immune to congressional tinkering; instead,
what Plaut protects is "the last word of the judicial department with regard to a
particular case or controversy." Plaut, 514 U.S. at 227. In a continuing case, a consent
decree is not the "last word" of the courts in the case, even after the decree itself has
become final for purposes of appeal. Rather, a consent decree is an executory form of
relief that remains subject to later developments.
        The prisoners argue that it is not enough to say that consent decrees remain
subject to alteration pursuant to Rule 60(b), the mechanism at issue in Rufo, for the
Court in Plaut rejected the argument that the existence of Rule 60(b) affected the
finality of a court's judgment. See Plaut, 514 U.S. at 233-34. We recognize that the
Court carefully distinguished between a district court's discretionary power to set aside
a judgment pursuant to Rule 60(b) and Congress's attempt to require a judgment to be
set aside. See id. Nevertheless, we do not see that this distinction is fatal to the
position of the State where the judgment is embodied in a consent decree. Our inquiry,
as we have said, is whether the consent decree is the "last word" of the Article III
courts in the case, and the existence of Rule 60(b), as construed in Rufo, makes it
unlikely that a court's approval of a consent decree constitutes the court's "last word"
on the issue of what relief is appropriate in perpetuity. Indeed, a court that takes Rufo
seriously must consider whether to alter a consent decree if "changed factual conditions


                                          -11-
make compliance with the decree substantially more onerous," Rufo, 502 U.S. at 384,
if "the statutory or decisional law has changed to make legal what the decree was
designed to prevent," id. at 388, or if "the parties had based their agreement on a
misunderstanding of the governing law," id. at 390. It would be a rare case indeed, we
believe, in which a district court could say with confidence at the time it approved a
consent decree that it was certain that none of these contingencies would ever come to
pass. See Plaut, 514 U.S. at 234 ("If the law then applicable [when the judgment is
entered] says that the judgment may be reopened for certain reasons, that limitation is
built into the judgment itself, and its finality is so conditioned."); United States v. Swift
& Co., 286 U.S. 106, 114 (1932) ("A continuing decree of injunction directed to events
to come is subject always to adaptation as events may shape the need. The distinction
is between restraints that give protection to rights fully accrued upon facts so nearly
permanent as to be substantially impervious to change, and those that involve the
supervision of changing conduct or conditions and are thus provisional and tentative.")
(citations omitted).

        To be sure, a court's approval of a consent decree is the court's "last word" on
some issues. In particular, a court that approves a consent decree expresses its opinion
that the settlement is fair and equitable and that the terms of the consent decree
constitute an appropriate remedy for the defendants' allegedly unlawful actions at that
point in time. Importantly, however, the court's opinion on the appropriateness of the
remedy is a temporal one; the District Court in this case, for example, ruled in 1984
that the consent decree it approved was an appropriate remedy for the then-existing
situation. But the District Court did not, and could not, determine in 1984 whether the
consent decree would be appropriate in 1996. This specific issue, the nature of the
remedy to be applied in the future, is not established in perpetuity upon the approval
of the consent decree, and it is this issue to which Congress has spoken in the PLRA.
We cannot conclude that the Constitution forbids Congress to do so.




                                            -12-
        The prisoners also draw from Wheeling II a theory of "public rights" and "private
rights," arguing that Congress may intervene to alter the former but not the latter. We
agree with the United States that any such distinction is irrelevant. "[T]he doctrine of
separation of powers is a structural safeguard[,] . . . a prophylactic device, establishing
high walls and clear distinctions because low walls and vague distinctions will not be
judicially defensible in the heat of interbranch conflict." Plaut, 514 U.S. at 239. The
character of the right involved has nothing to do with the separation-of-powers issue
that we have in this case. See id. at 230 ("The issue here is not the validity or even the
source of the legal rule that produced the Article III judgments, but rather the immunity
from legislative abrogation of those judgments themselves."); Benjamin v. Jacobson,
935 F. Supp. 332, 348 (S.D.N.Y. 1996) ("Only the character of the relief awarded in
a final judgment is relevant to the separation-of-powers inquiry because only that
factor, and not the source of the underlying right, implicates the power and jurisdiction
of the courts."), appeal docketed, No. 96-7957 (2d Cir. argued Nov. 15, 1996); cf.
Commodity Futures Trading Comm'n v. Schor, 478 U.S. 833, 853-54 (1986)
(discussing public rights and private rights in context of congressional power to assign
disputes to non-Article-III tribunals); Hodges v. Snyder, 261 U.S. 600, 603-04 (1923)
(discussing public rights and private rights in context of due process and vested rights).
        We hold that the immediate termination provisions of the PLRA do not amount
to an attempt by Congress to reopen final judgments of Article III courts.
                                             B.
        We next consider the prisoners' argument that the PLRA impermissibly
prescribes a rule of decision in pending cases, in violation of United States v. Klein, 80
U.S. (13 Wall.) 128 (1872). In that case, Klein, the administrator of the estate of one
V.F. Wilson, brought suit to recover property confiscated by the United States during
the Civil War. Wilson had aided the Confederacy during the war, but he subsequently
received a pardon from the President. Klein sued in the Court of Claims pursuant to




                                           -13-
a statute that required a claimant to prove that he or she had not aided or comforted the
South, and the Court of Claims ruled in Klein's favor, holding that the pardon had cured
Wilson's aid to the Confederacy. Congress then passed a statute requiring the courts
to consider the acceptance of a pardon as conclusive proof of disloyalty and to dismiss
for lack of jurisdiction any case in which the claimant had accepted a pardon. When
the government moved the Supreme Court to dismiss Klein's case, the Court refused.
"The court is required to ascertain the existence of certain facts and thereupon to
declare that its jurisdiction on appeal has ceased, by dismissing the bill. What is this
but to prescribe a rule for the decision of a cause in a particular way?" Id. at 146. The
Court concluded that Congress had "inadvertently passed the limit which separates the
legislative from the judicial power," carefully distinguishing Wheeling II as a case in
which Congress had created a new law but had left it to the Court "to apply its ordinary
rules to the new circumstances created by the act." Id. at 147.

       The rule of Klein does not apply here because this is not a case in which
Congress has prescribed a rule of decision and has "left the court no adjudicatory
function to perform." United States v. Sioux Nation of Indians, 448 U.S. 371, 392
(1980); see also Gutierrez de Martinez v. Lamagno, 515 U.S. 417, ---, 115 S. Ct. 2227,
2234 (1995) (avoiding construction of statute that would be equivalent to "instructing
a court automatically to enter a judgment pursuant to a decision the court has no
authority to evaluate"). Congress has left the judicial functions of interpreting the law
and applying the law to the facts entirely in the hands of the courts. The PLRA leaves
the judging to judges, and therefore it does not violate the Klein doctrine.7




      7
        The Supreme Court has identified two other problems with Congress's action
in Klein: it guaranteed that the government would win every case, and it infringed on
the President's constitutional power to grant pardons. See Sioux Nation, 448 U.S. at
404-05. Neither of these concerns is relevant to the instant case.

                                          -14-
                                           III.

        We now turn to the prisoners' equal protection arguments. Because the PLRA
is a federal enactment, we are concerned here with the equal protection component of
the Fifth Amendment's Due Process Clause. We generally presume legislation to be
valid, and we will uphold it against an equal protection challenge if its classifications
are rationally related to a legitimate governmental interest. See City of Cleburne v.
Cleburne Living Ctr., Inc., 473 U.S. 432, 440 (1985). Legislation that employs a
suspect classification or impinges on a fundamental constitutional right merits stricter
scrutiny and will survive only if it is narrowly tailored to serve a compelling
governmental interest. See id. The prisoners argue that the PLRA should be subjected
to strict scrutiny because it burdens their fundamental right of access to the courts.8 We
disagree.
        Section 3626 limits the relief that prisoners may obtain in suits challenging prison
conditions, and it restricts the ability of these prisoners to enforce a consent decree to
which they had agreed before the law was enacted. But nothing in this section of the
law affects access to the courts; nothing divests prisoners of "'a reasonably adequate
opportunity to present claimed violations of fundamental constitutional rights to the
courts.'" Lewis v. Casey, 116 S. Ct. 2174, 2180 (1996) (quoting Bounds v. Smith, 430
U.S. 817, 825 (1977)).9 The only right the prisoners will lose under the immediate
termination provisions of the PLRA is the right to enforce those terms of the consent
decree that are not necessary to protect their constitutional rights. The right to enforce
a consent decree that goes beyond the bounds of constitutional necessity is not


       8
        The prisoners do not suggest that they, as prisoners, are a suspect class.
       9
        Other provisions of the PLRA may make it more difficult for prisoners to pursue
civil actions. See, e.g., 28 U.S.C.A. § 1915(b), (g) (West Supp. 1997) (restricting in
forma pauperis status for prisoners); 42 U.S.C.A. § 1997e (West Supp. 1997)
(requiring exhaustion of remedies and limiting availability of attorney fees). These
provisions are not at issue in this case.

                                           -15-
equivalent to the right to bring constitutional grievances to the attention of the courts.
As the Fourth Circuit has stated, "[s]imply put, the Inmates have confused the right of
access to the courts with the scope of the available substantive relief." Plyler v. Moore,
100 F.3d 365, 373 (4th Cir. 1996), cert. denied, 65 U.S.L.W. 3825 (U.S. June 16,
1997) (No. 96-8596).

       Because neither a fundamental right nor a suspect classification is at issue here,
we apply rational basis review and accord the immediate termination provisions "a
strong presumption of validity." Heller v. Doe, 509 U.S. 312, 319 (1993). The
prisoners do not seriously deny that the interests proffered by the United States--
promoting "principles of federalism, security, and fiscal restraint in the unique context
of detentional and correctional institutions," Br. of United States at 35--are legitimate
governmental interests. Phrased another way, "Congress has a legitimate interest in
preserving state sovereignty by protecting states from overzealous supervision by the
federal courts in the area of prison conditions litigation." Plyler, 100 F.3d at 374.
Limiting relief to what is required to enforce the constitutional rights of prisoners is an
"eminently rational" means of furthering these interests. Id.

       Our identification of legitimate governmental interests that are rationally related
to the reforms enacted by the PLRA is dispositive of the prisoners' argument that the
only purpose of the statute is to disempower a politically unpopular group, as in Romer
v. Evans, 116 S. Ct. 1620 (1996). Section 3626(b) is not "inexplicable by anything but
animus toward the class that it affects." Id. at 1627. As the United States has
suggested, it is explicable by Congress's desire to get the federal courts out of the
business of administering prisons, except where court action is necessary to remedy
actual violations of prisoners' constitutional rights. Likewise, there is much more to the
immediate termination provisions than "irrational prejudice" toward prisoners.
Cleburne, 473 U.S. at 450.




                                           -16-
      We conclude that the immediate termination provisions do not violate the
prisoners' equal protection rights.

                                          IV.

       Finally, we consider two due process arguments raised by the prisoners. The
prisoners first suggest that the immediate termination provisions violate the doctrine of
vested rights by depriving them of a property interest without due process of law. As
in Plyler, "[t]he Inmates have not troubled themselves to specify whether their due
process claim is procedural or substantive in nature, but in the end it makes no
difference because both tests require a showing that the Inmates cannot make--that they
have a property interest in the rights conferred by the consent decree." Plyler, 100 F.3d
at 374.

        The doctrine of vested rights is rather poorly explained in the case law, but it,
like the separation-of-powers doctrine expounded in Plaut, depends on the existence
of a final judgment. See Hodges, 261 U.S. at 603 ("[T]he private rights of parties
which have been vested by the judgment of a court cannot be taken away by
subsequent legislation, but must be thereafter enforced by the court regardless of such
legislation."); McCullough v. Virginia, 172 U.S. 102, 123-24 (1898) ("It is not within
the power of a legislature to take away rights which have been once vested by a
judgment. Legislation may act on subsequent proceedings, may abate actions pending,
but when those actions have passed into judgment the power of the legislature to
disturb the rights created thereby ceases."). In essence, the vested rights doctrine is
really only the due process analogue of the separation-of-powers doctrine that prevents
Congress from reopening final judgments of Article III courts. See Benjamin, 935
F. Supp. at 356. Indeed, before Plaut, a number of courts conceptualized an overall
doctrine of vested rights that incorporates both a due process component and a
separation-of-powers component. See, e.g., Axel Johnson Inc. v. Arthur Andersen &
Co., 6 F.3d 78, 83-84 (2d Cir. 1993); Georgia Ass'n of Retarded Citizens v. McDaniel,

                                          -17-
855 F.2d 805, 810 (11th Cir. 1988), cert. denied, 490 U.S. 1090 (1989); Tonya K. v.
Board of Educ., 847 F.2d 1243, 1247 (7th Cir. 1988).

        What we have written so far is enough to dispose of the prisoners' argument, for
a judgment that is not final for purposes of the separation of powers is also not final for
purposes of due process. See Plyler, 100 F.3d at 374; Benjamin, 935 F. Supp. at 356.10
Even if we ignore the separation-of-powers parallel, however, it remains true that
Congress may prevent a victorious party from enforcing in equity a valid judgment.
See Fleming v. Rhodes, 331 U.S. 100, 107 (1947) ("Federal regulation of future action
based upon rights previously acquired by the person regulated is not prohibited by the
Constitution. So long as the Constitution authorizes the subsequently enacted
legislation, the fact that its provisions limit or interfere with previously acquired rights
does not condemn it."). See generally Landgraf v. USI Film Prods., 511 U.S. 244, 274
(1994) (noting that injunctions operate prospectively and that litigants have no vested
rights in them); System Fed'n No. 91, 364 U.S. at 651 ("The parties cannot, by giving
each other consideration, purchase from a court of equity a continuing injunction.").
We conclude that the prisoners have no vested rights in the consent decree.

       The prisoners also argue that the immediate termination provisions
unconstitutionally impair their contract with the State (i.e., the consent decree), in
violation of the Due Process Clause. "A consent decree no doubt embodies an
agreement of the parties and thus in some respects is contractual in nature." Rufo, 502
U.S. at 378. For purposes of this case, we will treat the parties' consent decree as



       10
         As we noted in our discussion of the separation-of-powers issue, the distinction
between public rights and private rights does play a role in the due process doctrine of
vested rights. See Hodges, 261 U.S. at 603-04. Nevertheless, whether a right is public
or private is not the determinative factor in our inquiry. If the right is not vested--that
is, if the judgment is not final--it is not a property right, and due process is not
implicated when the right is altered by the legislature.

                                           -18-
sufficiently contractual to fall within the protection of the Due Process Clause. See
Benjamin, 935 F. Supp. at 356.

        When we consider the validity of federal legislation that affects private contracts,
our "inquiry is especially limited, and the judicial scrutiny quite minimal." National
R.R. Passenger Corp. v. Atchison, Topeka & Santa Fe Ry. Co., 470 U.S. 451, 472
(1985). We will assume that § 3626(b) impairs the prisoners' contractual rights, and
impairs them substantially, even though we have serious doubts on this point. Even so,
the statute violates the Due Process Clause only if Congress has "'acted in an arbitrary
and irrational way'" in enacting it. Id. (citation omitted). In our discussion of the equal
protection issue, we have already determined that § 3626(b) is rationally related to a
legitimate governmental interest, and that conclusion forecloses the prisoners' argument
on this issue.

       We reject the prisoners' suggestion that we analyze the immediate termination
provisions under the more rigorous test applicable when the federal government
abrogates its own contracts, for the federal government simply is not a party to the
consent decree. See id. at 472 n.24 ("It is clear that, where the Government is not a
party to the contract at issue, . . . there is no reason to argue for a heightened standard
of review."). The prisoners' argument that we should conflate the federal and state
governments for purposes of this case is illogical, and their reliance on Garcia v. San
Antonio Metro. Transit Auth., 469 U.S. 528 (1985), is misplaced. In Garcia, the
Supreme Court suggested that if the states are unhappy with the application of the
federal wage and hour laws to their operations, their remedy lies with Congress, not
with the courts. See id. at 555-57. The same is true if the prisoners are dissatisfied
with the application of § 3626(b) to them.

      The immediate termination provisions of the PLRA do not violate the prisoners'
due process rights.


                                           -19-
                                          V.

        We have considered the other arguments that may be gleaned from the prisoners'
brief, and we conclude that they are without merit.

      The State suggests that we reverse the District Court's order denying the State's
motion to terminate prospective relief and remand the case with instructions to grant
the motion. As we have remarked, the District Court has not yet applied the immediate
termination provisions of the PLRA to the facts of the case, and so it is premature to
conclude that the State's motion must be granted. The order of the District Court
holding the immediate termination provisions of the PLRA unconstitutional is reversed,
and the case is remanded for application of those provisions to the facts of the case.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -20-